Title: To Thomas Jefferson from Henry Dearborn, 26 March 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir,
                     War DepartmentMarch 26th. 1808
                  
                  In relation to the information requested by the Senate by a resolution of the 25th. Inst. accompanying the note you this day honored me with, I can only state that I was some time since informed, through the Secretary of the Treasury, that Stanley Griswold had stated as a fact that the Militia of Michigan Territory called into the service of the United States, had been paid in the bills of Detroit Bank; and that on receiving this information I directed the Paymaster of the Army to write to the District Paymaster at Detroit and direct him to state explicitly, whether he had made any payments to the troops in the service of the United States in that district in bills of the Bank of Detroit. No answer has yet been received, but may be expected by the next mail from that place.
                  The Secretary of War has received no information relative to breaking a Company of Militia by Governor Hull. There are no documents in this Department in relation to either of the subjects of enquiry.
                  I have the honor to be with high consideration, Sir Your Ob: Servt
                  
                     H Dearborn 
                     
                     
                  
               